DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 12/03/2020.  
Status of the Claims
	In applicant’s amendments, claims 2, 5, and 8-9 were cancelled, claims 1, 3-4, 6-7, and 10 were amended. Claims 1, 3-4, 6-7, and 10 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and was/were withdrawn.  
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

	(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
	(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
	(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 9-11 “first lifting assembly” for “adjustment of the upper and lower positions of the desk plat relative to the first upright column”.
Claim 1, lines 12-14 “second lifting assembly” for “adjustment of upper and lower positions of the seat relative to the second upright column”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 
For “first lifting assembly, paragraph 9, lines 1-2 recite “the first lifting assembly comprises a first locking gas spring, a first sliding part and a first handle”.
For “second lifting assembly, paragraph 11, lines 3-4 recite “The second lifting assembly comprises a second locking gas spring, a second sliding part and a second handle”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160263417 A1 (Golesh) in view of 8511655 B2 (Wu) in further view of US 6551219 B1 (Brown).
	Regarding Independent Claim 1, Golesh discloses an exercise bicycle with a desk plate, comprising:
a frame (frame 12); 
a supporting foot (Figure 1: Annotated);
a seat (seat 18);
and a desk plate (Figure 1: Annotated), 

    PNG
    media_image1.png
    647
    773
    media_image1.png
    Greyscale

Figure 1: Golesh Annotated
	wherein the frame comprises one first upright column to support the desk plate (handlebar post 50 with head tube 34) and a second upright column to support the seat (seat post 24 with seat tube 22), 
	wherein a first lifting assembly (pop pin 52, see Figure 1 for pop pin 52 having a handle) is provided on the first upright column to connect the desk plate and the first upright column (pop pin connects the handlebar 50 and head tube 34 and providing locking of the two tubes), and enable an adjustment of upper and lower positions of the desk plate relative to the first upright column (“pop pin 52 is connected with the head tube 34 and is configured to engage one of a plurality of apertures (not shown) defined in the handlebar post, and hence secure the handlebars at a desired height” Paragraph 34); 
	wherein a second lifting assembly (pop pin 26, see Figure 1 for pop pin 26 having a handle) is provided on the second upright column to connect the seat and the second upright column, and enable an adjustment of upper and lower positions of the seat relative to the second upright (“pop pin 26 is connected with the seat tube (second member) and is configured to engage one of a plurality of apertures 28 defined in the seat post (first member), and thereby secure the seat at a desired height” Paragraph 30);
	wherein the frame has a square structure (“Other frame member shapes and materials may be used, such as steel square tubing or steel round tubing, in the construction of the frame assembly” ¶ 32: emphasis added; the frame has square tubing and therefore has a square structure);
	and a plurality of the support foots (Figure 1: Golesh Annotated). 

    PNG
    media_image2.png
    562
    712
    media_image2.png
    Greyscale

Figure 1: Golesh Annotated
	Golesh discloses the invention as substantially claimed, see above Golesh further discloses that the pop pins can be replaced with a different mechanism that performs the same function (“Other mechanisms may also be used in place of the pop pin, and the position of the pop pin or any other mechanism may be altered in alternative exercise bicycle implementations” ¶ 34). Golesh does not disclose wherein the first lifting assembly comprises a first locking gas spring, a first sliding part and a first handle for adjustment of the upper and lower positions of 
Wu teaches an analogous exercise device solving the same issue of providing telescoping mechanism with a lock assembly comprising a bicycle seat post wherein a lifting assembly (piston set 100) comprises a first locking gas spring (second cylinder 210 & hollow piston 220), a first sliding part (first hollow piston 120) and a handle (control lever 600), the first handle is connected to the control end (For examination purposes it is assumed that “a control end” is the end with the handle used to control the lifting assembly) of the first locking gas spring, and controls the locking and releasing of the locking gas spring (“post has a control lever for actuating the pneumatic cylinder. The seat post will be extended when the pneumatic cylinder is actuated. The height of the seat is fixed when the pneumatic cylinder is shut down” Col. 1, lines 21-29), for adjustment of the upper and lower positions of the seat relative to the upright column (The seat post will be extended when the pneumatic cylinder is actuated. The height of the seat is fixed when the pneumatic cylinder is shut down” Col. 1, lines 21-29; the gas cylinder provides adjustment of the position of the upper end of the cylinder relative to the lower end of the cylinder); and
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to substitute Golesh’s first and second lifting assembly and first and second upright column with Wu’s lifting assembly and upright column in order to resist the compression and maintain the adjusting speed of the post (Col. 1, lines 43-45).

(Figure 1: Golesh Annotated above). Golesh is silent regarding the support feet as rotatably connected with the frame. 
Brown teaches an analogous exercise device comprising a plurality of support feet (screw casters 24) that are rotatably connected (casters 24 are screws and rotate) with a frame (frame 22) independently (It can be seen in fig 1: Brown that the screw casters 24 are spaced apart and therefore are independent from each other). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Golesh’s support feet with screw casters as taught by Brown in order to level the device in respect to the floor.

    PNG
    media_image3.png
    759
    689
    media_image3.png
    Greyscale

Figure 1: Brown

	Regarding claim 3 (“first lifting assembly” is no longer being interpreted under 112(f)), 
 (piston set 100) comprises a first locking gas spring (second cylinder 210 & hollow piston 220), a first sliding part (first hollow piston 120) and a first handle (control lever 600), the first handle is connected to the control end (For examination purposes it is assumed that “a control end” is the end with the handle used to control the lifting assembly) of the first locking gas spring, and controls the locking and releasing of the first locking gas spring (“post has a control lever for actuating the pneumatic cylinder. The seat post will be extended when the pneumatic cylinder is actuated. The height of the seat is fixed when the pneumatic cylinder is shut down” Col. 1, lines 21-29), 


    PNG
    media_image4.png
    484
    933
    media_image4.png
    Greyscale

Figure 4: Wu Annotated
One end of the first locking gas spring is arranged inside the lower end of the first upright column (See Fig 4 for gas spring arranged inside lower end of first upright column), the other end of the first locking gas spring is connected with the first sliding part (See fig 4 for gas spring connected to first sliding part), the first sliding part is connected with the bottom of the desk plate (See claim substitution; the first sliding part would be attached to the bottom of the desk);
the first handle is provided below the desk plate (The handle is attached to the first sliding part which is below the desk therefore the handle is below the desk), when the first handle is pulled, the first locking gas spring is in the releasing state, and the desk plate can slide up and down relative to the first upright column, when the handle is loosened, the first locking gas spring is in the locking state, and the desk plate is locked relative to the first upright column (“The valve 300 is opened when the user operates the control lever 600 to push the restoring rod 320. On the contrary, the restoring rod 320 and the control lever 600 are restored and the valve 300 is closed when the user releases the control lever 600” Col. 4, line 49-57).
Regarding Claim 4, Golesh in view of Wu and Brown further teaches wherein the first sliding part is a sleeve pipe (The first sliding part is hollow therefore it is a sleeve pipe), and the first upright column is a hollow tube (See Fig 4: Wu for hollowness), the first sliding part is sleeved inside the first upright column (See Fig 4 for first sliding part sleeved in first upright column), and can be locked at any height through the first lifting assembly (a user is capable of locking the height through the use of the control lever that the assembly/piston could be set to any height within the stroke of the piston).
Regarding claim 6 (“second lifting assembly” is no longer being interpreted under 112(f)), Golesh in view of Wu and Brown further teaches the second lifting assembly (piston set 100) comprises a second locking gas spring (second cylinder 210 & hollow piston 220), a second sliding part (first hollow piston 120) and a second handle (control lever 600), the second handle is connected to a control end of the second locking gas spring, and controls the locking and  (“post has a control lever for actuating the pneumatic cylinder. The seat post will be extended when the pneumatic cylinder is actuated. The height of the seat is fixed when the pneumatic cylinder is shut down” Col. 1, lines 21-29);
one end of the second locking gas spring is arranged inside a lower end of the second upright column (See Fig 4 for gas spring arranged inside lower end of second upright column), the other end of the second locking gas spring is connected with the second sliding part (See fig 4 for gas spring connected to second sliding part), the second sliding part is connected with the bottom of the seat (See claim substitution; the second sliding part would be attached to the bottom of the seat), 
the second handle is provided below the seat, when the second handle is pulled, the second locking gas spring is in a releasing state, and the seat can slide up and down relative to the second upright column, when the handle is loosened, the second locking gas spring is in the locking state, and the seat is locked relative to the second upright column (“The valve 300 is opened when the user operates the control lever 600 to push the restoring rod 320. On the contrary, the restoring rod 320 and the control lever 600 are restored and the valve 300 is closed when the user releases the control lever 600” Col. 4, line 49-57). 
Regarding Claim 7, Golesh in view of Wu and Brown further teaches wherein the second sliding part is a sleeve pipe (The second sliding part is hollow therefore it is a sleeve pipe), and the second  upright column is a hollow tube (See Fig 4: Wu for hollowness), the second  sliding part is sleeved inside the second  upright column (See Fig 4: Wu for second sliding part sleeved in second upright column), and can be locked at any height through the second lifting assembly (a user is capable of locking the height through the use of the control lever that the assembly/piston could be set to any height within the stroke of the piston).
Regarding Claim 10, Golesh in view of Wu and Brown further teaches the exercise bicycle with the desk plate of claim 1, wherein a gravity brake wheel is provided below the supporting foot (Figure 7: Brown Annotated; the screw casters 24 comprise wheels which are below the casters when the screws are raise to allow the wheels to rotate upon the ground).

    PNG
    media_image5.png
    255
    645
    media_image5.png
    Greyscale

Figure 7: Brown Annotated
Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. 
Regarding applicants arguments pertaining to reference Kuo, applicant is correct that Kuo does not disclose frame with a square structure.
Regarding applicants arguments pertaining to reference Golesh, applicant is arguing for a narrower interpretation that what is claimed regarding the square structure of the frame. The frame only requires to have a square structure not that the entire frame has a squarish structure .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-4:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784